           Case 1:18-vv-01162-UNJ Document 40 Filed 12/26/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1162V
                                    Filed: November 6, 2019
                                         UNPUBLISHED


    MARK THOMANN,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Guillain-
    HUMAN SERVICES,                                          Barre Syndrome (GBS)

                        Respondent.


Edward M. Kraus, Law Offices of Chicago Kent, Chicago, IL, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

        On August 9, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that he suffered Guillain-Barre Syndrome (“GBS”) as a result of
an influenza (“flu”) vaccine administered on September 18, 2012. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

       On July 22, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation. On November 6, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $65,000.00. Proffer at
1. In the Proffer, respondent represented that petitioner agrees with the proffered


1
 I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01162-UNJ Document 40 Filed 12/26/19 Page 2 of 4



award. Id. Based on the record as a whole, I find that petitioner is entitled to an award
as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award petitioner a lump
sum payment of $65,000.00 in the form of a check payable to petitioner, Mark
Thomann. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
          Case 1:18-vv-01162-UNJ Document 40 Filed 12/26/19 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
MARK THOMANN,                             )
                                          )
                  Petitioner,             )
                                          )                  No. 18-1162V
v.                                        )                  Chief Special Master Corcoran
                                          )                  ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

                       PROFFER ON AWARD OF COMPENSATION

       On July 18, 2019, respondent filed a Rule 4(c) Report, in which he conceded that

petitioner sustained the onset of Guillain-Barre Syndrome (“GBS”) within the time period set

forth in the Vaccine Injury Table, following his receipt of an influenza (“flu”) vaccine

administered on September 18, 2012. Docket No. 23. On July 22, 2019, the Court issued a

Ruling on Entitlement, finding that petitioner is entitled to compensation. . Docket No. 25.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$65,000.00, which represents all elements of compensation to which petitioner would be entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $65,000.00, in the form of a check payable to petitioner. Petitioner agrees.
        Case 1:18-vv-01162-UNJ Document 40 Filed 12/26/19 Page 4 of 4



                                   Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   C. SALVATORE D’ALESSIO
                                   Acting Director
                                   Torts Branch, Civil Division

                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   GABRIELLE M. FIELDING
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   s/ Claudia B. Gangi
                                   CLAUDIA B. GANGI
                                   Senior Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington D.C. 20044-0146
                                   Tel: (202) 616-4138
                                   claudia.gangi@usdoj.gov


Dated: November 6, 2019
